DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 & 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sampo et al. US Patent Application Publication 2019/0273311 (cited by applicant) and Lee et al. KR Patent Application Publication 20110023618A (see attached machine translation for citations).
Regarding Claim 1, Sampo et al. teaches an antenna device (Figs. 1, 5, 6, 20B) comprising: 
a zeroth-order resonant antenna (10 Fig. 5 Par. 0065); and 
a first-order resonant antenna (40 Fig. 5 Par. 0065) configured to transmit and/or receive a second linearly polarized radio wave perpendicular to the first linearly polarized radio wave by first order resonance (horizontally polarized wave Par. 0066), wherein 
the zeroth-order resonant antenna includes 
a base plate (20 Fig. 5 Par. 0065), 
a platy radiation element spaced from the base plate (13 Fig. 5), the platy radiation element facing the base plate (Fig. 5), the platy radiation element being configured to be supplied with power (Par. 0012, 0066), and 
a connection conductor electrically connecting the platy radiation element and the base plate (gnd electrode not shown Par. 0004), and 
the first-order resonant antenna includes the base plate shared with the zeroth-order resonant antenna (Fig. 5), and a first radiation element (40 Fig. 5 Par. 0065 / 46 Fig. 20B) located on a same plane as the base plate, the first radiation element being configured to be supplied with power (through 41 Fig. 5 Par. 0065).

However, Lee et al. teaches a zeroth-order resonant antenna configured to transmit and/or receive a first linearly polarized radio wave in all directions perpendicular to the first linearly polarized radio wave by zeroth order resonance (a zero-order resonance of a circular mushroom structure was used to obtain an omnidirectional radiation pattern and vertical polarization P. 2).
In this particular case, providing an antenna to resonate in vertical polarization is common and well known in the art as evident by Lee et al. in order to obtain a compact, planar omni-directional circularly polarized antenna that is very useful for GPS, satellite communications (P. 2).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the zeroth-order resonant antenna of Sampo et al. to transmit and/or receive a first linearly polarized radio wave in all directions perpendicular to the first linearly polarized radio wave based on the teachings of Lee et al. in order to obtain a compact, planar omni-directional circularly polarized antenna that is very useful for GPS, satellite communications.
Regarding Claim 2, Sampo et al. as modified teaches wherein the first radiation element has a first end connected to the base plate (end of 40 connected to 20 Fig. 5), and a second end configured to be supplied with power (41 Fig. 5 Par. 0065).
Regarding Claim 3, Sampo et al. as modified teaches wherein the first radiation element and the base plate of the first-order resonant antenna form a first closed loop (Fig. 5).
Regarding Claim 5, Sampo et al. as modified teaches wherein a part or whole of the first radiation element does not overlap the platy radiation element in a direction perpendicular to the base plate (Fig. 5).
Regarding Claim 6, Sampo et al. as modified teaches the antenna device according to claim 1 as shown in the rejection above.
Sampo et al. is silent on wherein the platy radiation element has a polygonal shape having at least one acute internal angle and at least one obtuse angle, a part of the platy radiation element located in a vicinity of a vertex corresponding to the at least one obtuse internal angle is configured to be supplied with power.
However, Sampo et al. teaches that an antenna element can have different shapes in order to operate in different frequency bands (Par. 0014, 0015, 0065); and a part of the platy radiation element located in a vicinity of a vertex corresponding to the at least one obtuse internal angle is configured to be supplied with power (at 460 Fig. 20B).
In this particular case, providing the platy radiation element to have a polygonal shape having at least one acute internal angle and at least one obtuse angle is common and well known in the art as evident by Sampo et al.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the platy radiation element to 
Regarding Claim 7, Sampo et al. as modified teaches wherein the first-order resonant antenna is a first first-order resonant antenna (462 Fig. 20B Par. 0103), the antenna device further comprises: a second first-order resonant antenna (461 Fig. 20B Par. 0102) different from the first first-order resonant antenna, wherein the second first-order resonant antenna is configured to transmit and/or receive a third linearly polarized radio wave perpendicular to the first linearly polarized radio wave by first order resonance (as seen by meanderline structure Fig. 20B), the second first-order resonant antenna includes the base plate shared with the zeroth-order resonant antenna (shared with 52 Fig. 20B).
Sampo et al. is silent on a third radiation element located on the same plane as the base plate, the third radiation element being configured to be supplied with power.
However, Sampo et al. teaches that band portion elements (461 and 462) are provided for different frequency bands of operation (Par. 0014, 0015).
In this particular case, providing additional radiation elements is common and well known in the art as evident by the teachings of Sampo et al. in order to operate in additional frequency bands.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the antenna device with a third 
Regarding Claim 8, Sampo et al. as modified teaches wherein the first-order resonant antenna is a first first-order resonant antenna (462 Fig. 20B Par. 0103), the antenna device further comprises: a third first-order resonant antenna (461 Fig. 20B Par. 0102) different from the first first-order resonant antenna, wherein the third first-order resonant antenna includes the base plate shared with the zeroth-order resonant antenna (shared with 52 Fig. 20B), and the third first-order resonant antenna is configured to transmit and/or receive the first linearly polarized radio wave by first order resonance (as seen by meanderline structure Fig. 20B).
Regarding Claim 9, Sampo et al. as modified teaches further comprising: a hollow casing (60 Fig. 6 Par. 0070) that has a side face portion including a platy conductor, wherein the base plate is located outside the casing and on the side face portion (Fig. 6), and the base plate is connected to the platy conductor of the side face portion (Fig. 6).
Regarding Claim 10, Sampo et al. as modified teaches wherein the antenna device is mounted on a vehicle (Par. 0050), the first linearly polarized radio wave is a vertically polarized wave (as modified in claim 1 for omni-directional circularly polarized antenna), and the second linearly polarized radio wave is a horizontally polarized wave (as modified in claim 1 for omni-directional circularly polarized antenna).
Regarding Claim 11, Sampo et al. as modified teaches wherein the antenna device is mounted on a vehicle such that the first radiation element is located on a front side of the vehicle with respect to the base plate (Par. 0050).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 4, the prior art of record does not fairly teach nor render obvious the limitations “wherein the first-order resonant antenna includes a second radiation element located inside the first closed loop, the second radiation element has a first end connected to the base plate, and a second end configured to be supplied with power, and the second radiation element and the base plate of the first-order resonant antenna form a second closed loop”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/HAI V TRAN/Primary Examiner, Art Unit 2845